DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US3,966,075).
Regarding claim 27, a modular structure system (Fig. 1) comprising: a plurality of shipping containers (Fig. 1) arranged to form a contiguous enclosure comprising an interior volume (within C) of the plurality of shipping containers, wherein each of the plurality of shipping containers comprises a first side (in the below annotated Fig. 1) defining an opening (in the below annotated Fig. 1) configured to be arranged opposite and adjacent (Fig. 1) to a corresponding opening (in the below annotated Fig. 1) in a first side of a different shipping container of the plurality to form the contiguous enclosure (Fig. 1); a bottom group (two bottom sides) of the plurality of shipping containers comprising bottom sides (base of shipping containers) having floor sections (inner base of shipping containers) arranged to form a bottom floor (inner base of shipping containers) of the modular structure; a top group of the plurality of shipping containers comprising top sides (top walls of the shipping containers) having ceiling sections (inner top walls of the shipping containers) arranged to form a top ceiling (inner top walls of the shipping containers) of the modular structure ; and a side group (in the below annotated Fig. 1) of the plurality of shipping containers comprising a second side (in the below annotated Fig. 1) having a side wall (in the below annotated Fig. 1) arranged to form exterior right and left side walls of the modular structure. The plurality of shipping containers are configured to be arranged and secure longitudinally adjacent to each other (col. 4, lines 1-5), and each shipping container comprises eight corners (column 1, lines 40-53) comprising corner casting, each shipping container is secured to one or more adjacent shipping containers by fasteners (where the corner members are fasteners), and each fastener secures a corner of each shipping container to an adjacent and opposite corner of one of the one or more adjacent shipping containers (col. 4, lines 1-5 and column 1, lines 40-53).
Regarding claim 28, wherein the modular structure defines an exterior surface comprising the walls of the plurality of shipping containers facing the exterior of the modular structure, and wherein the walls of the plurality of shipping containers forming the exterior surface comprise an insulating material disposed on an inner surface of the walls (column 3, lines 37-46).
Regarding claim 29, wherein an interior group of the plurality of shipping containers comprises a second side with an opening opposite the opening of the first side (Fig. 1).
Regarding claim 30, wherein the openings in the first sides span the entire first sides (Fig. 1).

Allowable Subject Matter
Claims 1-12 are allowable.  Regarding claim 1, the prior art discloses the claim in part, however the prior art does not disclose the claim as a whole.  The prior art does not disclose lines 13-18, as being obvious, in light of the other claim limitations of claim 1.
Claims 13-18, 20 and 21 are allowable.
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-41 are allowable.  Regarding claim 34, the prior art discloses the claim in part, however the prior art does not disclose the claim as a whole.  The prior art does not disclose lines 13-17, as being obvious, in light of the other claim limitations of claim 1.



    PNG
    media_image1.png
    865
    1055
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736